DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application Ser. No. 15/964,900, filed Apr. 27, 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejcted over the corresponding claims detailed below of U.S. Patent No. 10,693,060. 
Claims 1-9 are hereby rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 1, 7, 5, 5, 1  of U.S. Patent No. 10,693,060. Although the claims at issue are not identical, they are not patentably the features of claim 1 are broader than that of claim 1 of the patent, and reads thereon.  That is, claim 1 recites similar features as to claim 1 of the patent, while claim 1 of this application excludes some of the features claimed in the patent. Thus, this double patenting rejection is proper.  Further, while the claims of the patent do not recite the features of claims 3, 4 and 9, these features would have been obvious to one having ordinary skill in the art because they are well known in the art.  For the obvious benefit of easing manufacturing of the device and providing dielectric protection to the device.  Thus, the features of these claims would have been obvious in view of the features recited in claim 1 of the patent. 
Claims 10-16 are hereby rejected over claims 8, 8, 8, 11, 14 and 8, respectively of the patent. The claims of this application recite that the first switch and second switch include different thicknesses. However these differnent thicknesses would inherently rendered the threshold voltages different as recitedin claim 8 of the patent, and as such, the claims are not patently distinct.  Though the patent does not recite the features of claim 12, these features would have been obvious to one having ordinary skill in the art as using silcon as a dopant is well known in the art, for the obvious benefit of easing manufacturing of the device.  As such, these features would have been obvious. 
Claims 17-20 are hereby rejected over claims 16, 16, 16 and 16, respectively. Though the patent does not recite that the features include the dopant as recited in claim 16 of the patent, it would have been obvious to dope the materials differently as recited in claim 17 for the obvious benefit of obtaining devices having different threshold voltages and as such the features are not patently distinct. Though the patent does not recite the materials recited in claims 18-20, these materials are well known in the art, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898